Order filed October 27, 2022




                                               In The


          Eleventh Court of Appeals
                                           __________

                                    No. 11-22-00219-CR
                                        __________

                      IN RE EDDIE DALE UNDERWOOD


                              Original Mandamus Proceeding


                                             ORDER
      We have reviewed the “Motion to Recuse Appellate Judges” filed in this cause
on October 18, 2022, as it pertains to seeking the recusal of Justice W. Bruce
Williams. Pursuant to Rule 16.3(b) of the Texas Rules of Appellate Procedure,
Justice Williams has considered the motion in chambers. Justice Williams has
found no reason to recuse himself and, pursuant to Rule 16.3(b), has certified the
issue to the entire court for a determination by the other justices of this court. 1 See
TEX. R. APP. P. 16.3(b). Chief Justice John M. Bailey and Justice W. Stacy Trotter
have decided the matter without Justice Williams’s participation.



      1
       A copy of Justice Williams’s written certification is attached to this order.
      The recusal of appellate court justices is controlled by Rule 16 of the Texas
Rules of Appellate Procedure. The grounds for recusal of an appellate court justice
are provided in the Texas Rules of Civil Procedure. TEX. R. APP. P. 16.2; see
TEX. R. CIV. P. 18b. We find no reason for Justice Williams to recuse himself and
hold that none of the grounds set out in Rule 18b are applicable to Justice Williams
in this case. See TEX. R. CIV. P. 18b; see also Manges v. Guerra, 673 S.W.2d 180,
185 (Tex. 1984); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco
2001, pet. denied).
      The request for the recusal of Justice W. Bruce Williams is denied.


                                                   PER CURIAM


October 27, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J., and Trotter, J.
Williams, J., not participating.




                                            2